         Case 1:20-mc-91425 Document 1-2 Filed 08/28/20 Page 1 of 57
   Case 3:20-cv-02395-K Document 8 Filed 08/21/20 Page 1 of 57 PageID 405


                           UNITED STATES DISTRICT COURT
                            NORTHERN DISTRICT OF TEXAS
                                 DALLAS DIVISION

FANNIE MAE,                            §
                                       §
       Plaintiff                       §
                                       §
v.                                     §
                                       §
Capital Senior Living Properties 2 -   §
Gramercy, Inc., CSL Bridle Brook, LLC, §
CSL Canton GA, LLC, CSL Charlestown, §
LLC, CSL Dillon Pointe SC, LLC, CSL    §                      CIVIL NO. 3:20-cv-2395-K
Fort Wayne LLC, CSL Harbor Court,      §
LLC, CSL Middletown, LLC, CSL          §
Oshkosh, LLC, CSL Peachtree LLC, CSL §
Plainfield, LLC, CSL Richmond Heights, §
LLC, CSL Roanoke, LLC, CSL             §
Whitcomb House, LLC, Triad Senior      §
Living III, L.P.,                      §

       Defendants.

                      AGREED ORDER APPOINTING RECEIVER

       Before the Court is the Parties’ Agreed Motion for Appointment of Receiver (the

“Application”) filed by Plaintiff Fannie Mae, against Capital Senior Living Properties

2 - Gramercy, Inc., CSL Bridle Brook, LLC, CSL Canton GA, LLC, CSL Charlestown,

LLC, CSL Dillon Pointe SC, LLC, CSL Fort Wayne LLC, CSL Harbor Court, LLC,

CSL Middletown, LLC, CSL Oshkosh, LLC, CSL Peachtree LLC, CSL Plainfield, LLC,

CSL Richmond Heights, LLC, CSL Roanoke, LLC, CSL Whitcomb House, LLC, and

Triad Senior Living III, L.P. (each a “Defendant” and collectively the “Defendants”).

The Motion is GRANTED. All capitalized terms not defined in this Order Appointing

Receiver shall have the meanings ascribed to them in the Application.

       By its Application, and in order to facilitate an agreed upon transition of

ownership and operations, the Federal National Mortgage Association (“Fannie Mae”,

________________________________________________________________________________________________________
AGREED ORDER APPOINTING RECEIVER                                                                 PAGE 1
            Case 1:20-mc-91425 Document 1-2 Filed 08/28/20 Page 2 of 57
      Case 3:20-cv-02395-K Document 8 Filed 08/21/20 Page 2 of 57 PageID 406



and collectively with the Defendants, the “Parties”) seeks the appointment of a receiver

to enter upon and take exclusive power, authority and control over the assets,

management, operations, maintenance, leasing, repair and preservation of the following

properties, real and personal, including the operations of the senior housing

communities situated on such properties, except as set forth herein (as fully defined in

the Application, each a “Property” and collectively the “Properties”):

            Property Name                         Property Address                     Property
          (Existing Manager 1)                                                      Owner/Defendant

    Gramercy Hill                              6800 A St                        Capital Senior Living
    (Capital Senior Living, Inc.)              Lincoln, NE 68510                Properties 2 - Gramercy,
                                                                                Inc.
    The Waterford at Bridle Brook              1505 Patton Dr                   CSL Bridle Brook, LLC
    (CSL Bridle Brook, LLC)                    Mahomet, IL 61853
    The Waterford at Hidden Lake               3100 Hidden Valley Dr CSL Canton GA, LLC
    (CSL Canton GA Management                  Canton, GA 30114
    LLC)
    River Crossing Assisted Living             2400 Market St                   CSL Charlestown, LLC
    (CSL Charlestown                           Charlestown, IN 47111
    Management, LLC)
    Waterford at Dillon Pointe                 104 Dillon Dr         CSL Dillon Pointe SC,
    (CSL Dillon Pointe                         Spartanburg, SC 29307 LLC
    Management, LLC)
    Apple Ridge Assisted Living &              3320 E State Blvd                CSL Fort Wayne LLC
    Memory Care                                Fort Wayne, IN 46805
    (CSL Fort Wayne Management,
    LLC)
    The Harbor Court                           22900 Center Ridge Rd CSL Harbor Court, LLC
    (CSL Harbor Court                          Rocky River, OH
    Management, LLC)                           44116
    The Woodlands of Middletown                3000 Mcgee Ave        CSL Middletown, LLC


1
      Each “Existing Manager” set forth herein currently manages various aspects of the Defendants’ respective
      businesses under the terms of one or more management agreements (each a “Management Agreement” and
      collectively the “Management Agreements”) entered into between each Defendant and each identified Existing
      Manager.

________________________________________________________________________________________________________
AGREED ORDER APPOINTING RECEIVER                                                                 PAGE 2
         Case 1:20-mc-91425 Document 1-2 Filed 08/28/20 Page 3 of 57
   Case 3:20-cv-02395-K Document 8 Filed 08/21/20 Page 3 of 57 PageID 407



         Property Name                       Property Address                    Property
       (Existing Manager 1)                                                   Owner/Defendant

 (CSL Middletown                          Middletown, OH
 Management, LLC)                         45044
 The Waterford at Oshkosh                 1010 & 1110 West                CSL Oshkosh, LLC
 (CSL Oshkosh Management,                 Murdock Avenue 1
 LLC)                                     Oshkosh, WI 54901
 The Waterford at Oakwood                 4251 Hudson Dr                  CSL Peachtree LLC
 (CSL Peachtree Management                Oakwood, GA 30566
 LLC)
 Sugar Grove Senior Living                5865 Sugar Ln                   CSL Plainfield, LLC
 (CSL Plainfield Management,              Plainfield, IN 46168
 LLC)
 The Waterford at Richmond                261 Richmond Rd                 CSL Richmond Heights,
 Heights                                  Cleveland, OH 44143             LLC
 (Capital Senior Living, Inc.)
 The Park-Oak Grove                       4920 Woodmar Dr SW CSL Roanoke, LLC
 Retirement Community                     Roanoke, VA 24018
 (CSL Roanoke Management,
 LLC)
 Whitcomb House                           245 West St                     CSL Whitcomb House,
 (CSL Whitcomb House                      Milford, MA 01757               LLC
 Management, LLC)
 The Waterford at Edison Lakes            1025 Park Pl.                   Triad Senior Living III,
 (Capital Senior Living, Inc.)            Mishawaka, IN 46545             L.P.
 The Waterford at Columbia                9370 Windsor Lake               Triad Senior Living III,
 (Capital Senior Living, Inc.)            Blvd                            L.P.
                                          Columbia, SC 29223
 The Waterford at Deer Park               201 McDermott St                Triad Senior Living III,
 (Capital Senior Living, Inc.)            Deer Park, TX 77536             L.P.
 Waterford at Pantego                     2650 West Park Row              Triad Senior Living III,
 (Capital Senior Living, Inc.)            Drive                           L.P.
                                          Arlington, TX 76013


                           FINDINGS IN SUPPORT OF ORDER

       A.      Fannie Mae has a valid, enforceable, properly perfected first priority lien

and security interest on each Property as described in the Application. Each Defendant


________________________________________________________________________________________________________
AGREED ORDER APPOINTING RECEIVER                                                                 PAGE 3
         Case 1:20-mc-91425 Document 1-2 Filed 08/28/20 Page 4 of 57
   Case 3:20-cv-02395-K Document 8 Filed 08/21/20 Page 4 of 57 PageID 408



has failed to pay certain amounts due under the Notes and is in default for failure to

pay such amounts. As a result of each Defendant’s failure to timely pay all amounts

due and owing, an “Event of Default” exists under Fannie Mae’s Loan Documents with

each Defendant.         As indicated by their counsel’s signature hereto, each of the

Defendants consents to the relief granted herein. No further notice is required under

the Loan Documents.

       B.      Fannie Mae’s liens extend to Defendants’ real and personal property of

any kind that is owned by Defendants as described in Fannie Mae’s Loan Documents.

Fannie Mae’s liens do not extend to real and personal property that may be in the

possession of Defendants or located at the Properties, but is owned by third parties.

       C.      Fannie Mae is the owner and holder of the Notes, each of which is secured

by one or more of the Properties.

       D.      Each Mortgage or Deed of Trust, as applicable, provides that upon the

occurrence of, and during the continuance of any Event of Default: (i) Fannie Mae may

enter into or upon each Property or any part thereof to take possession of each

Property, either personally or through its agents; (ii) the applicable Defendant’s right

to collect rents shall automatically terminate and Fannie Mae shall without notice be

entitled to all rents as they become due and payable, including rents then due and

unpaid; and (iii) Fannie Mae may apply for the appointment of a receiver for each

Property. Each Mortgage or Deed of Trust, as applicable, further provides that upon

the occurrence of, and during the continuance of any Event of Default, should Fannie


________________________________________________________________________________________________________
AGREED ORDER APPOINTING RECEIVER                                                                 PAGE 4
         Case 1:20-mc-91425 Document 1-2 Filed 08/28/20 Page 5 of 57
   Case 3:20-cv-02395-K Document 8 Filed 08/21/20 Page 5 of 57 PageID 409



Mae apply for the appointment of a receiver, each Defendant has expressly consented

to the appointment of a receiver.

       E.      Each Mortgage or Deed of Trust, as applicable, provides that upon the

occurrence of, and during the continuance of, any Event of Default, Fannie Mae may:

(i) declare the unpaid debt to be immediately due and payable; and (ii) institute

proceedings for the complete foreclosure of the Mortgage or Deed of Trust, as

applicable.

       F.      Fannie Mae has valid claims against the Defendants, which are secured

by the Properties. Due to the nature of each Property (which includes real property),

and the requirement to provide advance notice to State regulators of a change or change

of control of the operator holding the applicable licenses, it may take months to

effectuate sales or foreclosures of the portions of the Properties constituting real

property, during which time rents from the Properties (which are part of Fannie Mae’s

collateral) will be lost. Because those rents cannot be recovered after they are spent,

foreclosure is an insufficient remedy, and Fannie Mae’s rights will be frustrated and

diminished in value unless a receiver is appointed. No less drastic equitable remedy is

available. A receiver is therefore needed to take control of each Property and preserve

the rents pending foreclosure of such Property.

                             ORDER APPOINTING RECEIVER

       In light of the Application and the facts in support the Application, it is therefore

ORDERED, ADJUDGED, and DECREED that:


________________________________________________________________________________________________________
AGREED ORDER APPOINTING RECEIVER                                                                 PAGE 5
          Case 1:20-mc-91425 Document 1-2 Filed 08/28/20 Page 6 of 57
    Case 3:20-cv-02395-K Document 8 Filed 08/21/20 Page 6 of 57 PageID 410



        1.       Appointment of Receiver.                   Michael F. Flanagan of Kansas City,

Missouri, who is not a party, attorney, or other person interested in this action, and

otherwise qualified to serve as receiver under applicable law, is appointed receiver of

the Receivership Estate (as defined below) for all purposes (the “Receiver”), with all of

the powers and obligations set forth herein.

        2.       Bond of Receiver. The Receiver shall file with the Clerk of this Court a

cash deposit or bond in the penal amount of amount of $10,000.00 (the “Bond”) 2, on

the Receiver’s pledge that he will discharge the duties of Receiver in this action and

obey the orders of this Court. The filing of Receiver’s Bond with this Court shall take

place within ten (10) business days after the entry of this Order. This Order shall not

be effective until the Bond and oath are filed. Once this order is effective, Receiver

shall take and keep possession, custody, and control of the Properties subject to the

terms of this Order. The cost of the Receiver’s Bond shall be an expense of the

receivership estate, and the Receiver shall be entitled to be reimbursed for the costs

associated with obtaining said Bond (including, without limitation, any premium for

such Bond) from revenue generated from the Properties. The Bond shall be maintained

in full force and effect during the course of the Receivership and continue until the

Receiver files and obtains court approval for his final account and report, the expiration




2
    In the event the Receiver is unable to promptly post a bond, he may, in the alternative, post a $10,000 cash
    deposit. Such deposit shall be deposited into the Registry of Court. Should the Receiver subsequently obtain a
    bond in the amount of $10,000, the Receiver shall file a notice of such bond with the Court, at which time the
    Clerk of Court shall promptly return the $10,000 cash deposit without further Court order, upon the Receiver
    producing a file-stamped copy of the notice of bond to the Clerk.

________________________________________________________________________________________________________
AGREED ORDER APPOINTING RECEIVER                                                                 PAGE 6
         Case 1:20-mc-91425 Document 1-2 Filed 08/28/20 Page 7 of 57
   Case 3:20-cv-02395-K Document 8 Filed 08/21/20 Page 7 of 57 PageID 411



of any time periods to appeal the approval, or the resolution in favor of the Receiver of

the appeal if one is filed. Upon filing the Bond and oath (which may be in the form of

a declaration pursuant to 28 U.S. Code § 1746), the Receiver shall be vested with all

the powers and responsibilities of a receiver as provided by law and as specifically set

forth herein; provided, however, that the Receiver shall not be deemed to have

commenced his responsibilities as receiver hereunder, including possession of the

Receivership Estate (as defined below), until he has delivered, by email, to counsel for

the Parties a written notice declaring the date and time at which his oversight and

control of the Defendants and possession of the Receivership Estate will begin (the

“Commencement Notice”). Within three business days following the delivery of the

Commencement Notice, the Receiver may, with the approval of the respective manager

of the Property (i.e., the “Existing Manager”), notify the residents of the Properties (as

defined below) of the appointment of the Receiver.

       3.      The Receivership Estate. The Court shall have jurisdiction over the

Receiver and the Receivership Estate, which includes all tangible and intangible assets

of each of the Defendants including: all real and personal property owned, leased or

otherwise in the possession of the Defendants including the Properties and all offices

owned, leased or occupied by the Defendants or the Existing Managers at the Properties

(together with the Properties, the “Receivership Premises”), all funds, bank accounts,

all litigation claims, accounts receivable, computers, all media on which information is

stored electronically, vehicles, equipment, inventory, furniture, furnishings, licenses,


________________________________________________________________________________________________________
AGREED ORDER APPOINTING RECEIVER                                                                 PAGE 7
         Case 1:20-mc-91425 Document 1-2 Filed 08/28/20 Page 8 of 57
   Case 3:20-cv-02395-K Document 8 Filed 08/21/20 Page 8 of 57 PageID 412



permits, books, records, and documents, excluding any “Privileged Communications”

as defined in paragraph 6 (collectively, the “Receivership Estate”).

       4.      Defendants’ Existing Managers, Managers, and Board of Directors.

The Existing Managers and Defendants’ managers and boards of directors (the

“Boards”) shall remain in existence. The Receiver or his representative shall regularly

provide status reports to the designated representative of the manager as to material

developments concerning the Receivership Estate, and shall timely provide any

documents or information reasonably requested by the designated representative of the

manager or the applicable Board upon written request.

       5.      Receiver’s Powers and Duties. Immediately upon the later of the filing

of the Receiver’s oath and bond and delivery of the Commencement Notice, the

Receiver shall, without further order of this Court unless specified, immediately have

the following powers and legal responsibilities:

            a. The Receivership Estate. The Receiver shall take physical custody and

               possession of the Receivership Estate subject to the terms of this Order.

               Notwithstanding the foregoing, the Receiver shall not exclude the Existing

               Managers, the licensed operators or any related parties from being

               physically present at the Properties unless and until the Receiver has

               obtained, with respect to each Property, an alternative licensed operator

               to take control of and operate such Property, in which case, the Receiver

               shall replace the Existing Manager subject to the terms of this Order. The


________________________________________________________________________________________________________
AGREED ORDER APPOINTING RECEIVER                                                                 PAGE 8
         Case 1:20-mc-91425 Document 1-2 Filed 08/28/20 Page 9 of 57
   Case 3:20-cv-02395-K Document 8 Filed 08/21/20 Page 9 of 57 PageID 413



               Parties agree to fully cooperate with each other to achieve the mutual

               goals of a prompt, consensual transfer of the Properties, while minimizing

               the impact of the receivership on the management and operation of the

               Properties and its Residents.

           b. Management of Properties and Operations. The Existing Managers

               shall continue to manage all of the ordinary course operations of the

               Properties, subject to and consistent with the terms and conditions of the

               Existing Managers’ current contract with the Defendants (the "Existing

               Management Agreements").              The Existing Managers shall notify the

               Receiver regarding any matters that would vary from the current

               management and operations of the Properties, as modified by the terms

               of the Budget (as discussed below).             In accordance with the Existing

               Managements Agreements, the Existing Managers shall regularly provide

               to the Receiver updates and reports relating to management or operation

               of the Properties, and the Receiver and shall provide to the designated

               representatives of the Existing Managers any and all documents or

               information relating to the management or operation of the Properties

               not contained in such regular updates or reports, in each case, within three

               (3) business days following written request. For purposes hereof, any

               action or expenditure by Existing Managers contemplated by a line item

               in the Budget and consistent with budgeted amounts (subject to


________________________________________________________________________________________________________
AGREED ORDER APPOINTING RECEIVER                                                                 PAGE 9
        Case 1:20-mc-91425 Document 1-2 Filed 08/28/20 Page 10 of 57
  Case 3:20-cv-02395-K Document 8 Filed 08/21/20 Page 10 of 57 PageID 414



               permitted Variances) shall be deemed to be in the ordinary course of

               business (as such capitalized terms are herein defined). Notwithstanding

               this provision, in consultation with Fannie Mae, the Receiver shall be

               permitted to retain (and shall use all commercially reasonable efforts to

               retain expeditiously) a replacement management company (the “New

               Manager”) for each Property, and contract with that New Manager on

               commercially reasonable terms, both without further Court order. The

               New Manager will not replace the Existing Manager (or its affiliates) at

               each Property unless and until it or a new operator has obtained its own

               license with respect to such Property in accordance with all applicable

               State regulations. For the avoidance of doubt, no manager other than the

               Existing Manager shall be able to operate under the licenses currently in

               effect and held by Defendants or its affiliates. Any New Manager shall

               have the same rights and responsibilities under this order as the Existing

               Manager.

           c. Keys.      The Receiver shall have non-exclusive access to all keys, lock

               combinations, access cards and other means to access locked areas relating

               to the Receivership Premises, including all lockboxes and locked drawers

               and cabinets, except for keys and access cards in the possession of

               residents of the Properties. The Receiver may make copies of such keys,

               access cards, and other means to access locked areas relating to the


________________________________________________________________________________________________________
AGREED ORDER APPOINTING RECEIVER                                                                PAGE 10
        Case 1:20-mc-91425 Document 1-2 Filed 08/28/20 Page 11 of 57
  Case 3:20-cv-02395-K Document 8 Filed 08/21/20 Page 11 of 57 PageID 415



               Receivership Premises for his use in the administration of the

               Receivership Estate.

           d. Books and Records. The Receiver shall have non-exclusive access to all

               non-Privileged Communications in the books and records of the

               Defendant related to the Receivership Estate, whether in hard copy or

               electronic form, including, but not limited to, all financial records, tax

               returns, and any and all documents under the control of, or prepared by

               any third party on behalf of the Defendant (the “Books and Records”).

               The Receiver may make copies of such non-Privileged Communications

               in the Books and Records for his use in the administration of the

               Receivership Estate.

           e. Bank Accounts.             The Receiver, in his sole discretion and after

               consultation with Existing Managers, may continue to use the

               Defendants’/Existing Managers' bank accounts or may open one or more

               new bank accounts under the Receiver’s control (except as may be

               prohibited by applicable laws relating to Medicaid payments), at a bank

               or other suitable financial institution (the “Receiver Account”); provided,

               however, that Existing Managers, the Receiver and the Defendants shall

               ensure the continued deposit of all of the Defendants’ gross revenues into

               such accounts.        Existing Managers shall have access to any Receiver

               Account, subject to the terms of this Order. The Defendants and their


________________________________________________________________________________________________________
AGREED ORDER APPOINTING RECEIVER                                                                PAGE 11
        Case 1:20-mc-91425 Document 1-2 Filed 08/28/20 Page 12 of 57
  Case 3:20-cv-02395-K Document 8 Filed 08/21/20 Page 12 of 57 PageID 416



               agents and employees shall provide the Receiver with all information

               necessary for the Receiver to take control of each of the Defendant’s bank

               accounts and to open and maintain the Receiver Account, including all

               login information necessary to access the Defendants’ bank accounts

               through the website(s) of the bank(s) where such accounts are

               maintained.       The Receiver and Existing Managers shall be the sole

               signatories on all of the Defendants’ bank accounts. Any withdrawals

               from the Defendants’ bank accounts or the Receiver Account by the

               Existing Managers and the Receiver shall be in accordance with the

               Budget (as defined below) or as otherwise expressly provided in the Order.

           f. Revenues.          The Receiver shall, in conjunction with the Existing

               Managers, monitor cash management processes, including processing of

               payments and the preparation of financial reports.                      The Existing

               Managers, in collaboration with the Receiver, shall have the authority to

               demand, collect and receive all accounts receivable, monies, funds and

               payments related to the operations of the Properties, and shall ensure that

               all such amounts are properly received, collected and recorded.                      All

               monies coming into the possession of the Receiver and not reserved or

               expended for any purposes authorized hereunder shall be deposited in the

               Receivership Account.




________________________________________________________________________________________________________
AGREED ORDER APPOINTING RECEIVER                                                                PAGE 12
        Case 1:20-mc-91425 Document 1-2 Filed 08/28/20 Page 13 of 57
  Case 3:20-cv-02395-K Document 8 Filed 08/21/20 Page 13 of 57 PageID 417



           g. Budget. Concurrently with the filing of his inventory, pursuant to this

               Order, the Receiver shall, following consultation with the Existing

               Managers and the Defendants, provide the Parties with an initial cash

               flow budget, which shall be acceptable to Fannie Mae, comprising a bi-

               monthly cash flow budget for each Property, on a monthly basis, for the

               period commencing upon the date the Receiver’s inventory is filed (the

               “Budget Initiation Date”) and continuing through October 30, 2020 (the

               “Initial Budget”, and as amended, the “Budget”). The Receiver shall, in

               consultation with the Existing Managers and the Defendants, update the

               Initial Budget (each, an “Amended Budget”) no later than October 30,

               2020 by providing a new bi-monthly cash flow for each month for the two

               (2) months after the period covered by the Initial Budget, or the Amended

               Budget, as applicable, for acceptance by Fannie Mae. The Budget shall

               include       detailed     operating       assumptions,        projected      receipts,

               disbursements, entrance fee collections, entrance fee refunds, cash

               balances, and accounts receivable information in a form attached hereto

               as Exhibit 1. Absent further order of the Court, the Existing Managers

               and the Receiver shall pay only those amounts as permitted by the

               Budget; provided, however, that Existing Managers and the Receiver shall

               be permitted to exceed the amounts set forth in the Budget to pay

               categories of expenses listed in the Budget to the extent that such


________________________________________________________________________________________________________
AGREED ORDER APPOINTING RECEIVER                                                                PAGE 13
        Case 1:20-mc-91425 Document 1-2 Filed 08/28/20 Page 14 of 57
  Case 3:20-cv-02395-K Document 8 Filed 08/21/20 Page 14 of 57 PageID 418



               payments would not cause the aggregate expenditures to exceed either

               (the following constituting “Variances”): (x) one hundred ten percent

               (110%) of the total budgeted expenses for that same period or (y) one

               hundred twenty percent (120%) of the amount budgeted for that same

               line item for that same period (each comparison period, a “Measuring

               Period”) and provided further, however, that if the Receiver, in the exercise

               of his business judgment, determines that he must make expenditures in

               excess of the amounts as permitted by the Budget for purposes of resident

               life, health, or safety, the Receiver is authorized to do so and should

               immediately notify Fannie Mae and Defendants. Following the entry of

               the Receivership Order, Existing Managers shall deliver to Fannie Mae

               and the Receiver on the 20th of each calendar month at a minimum (i) a

               budget-to-actual report comparing actual receipts and disbursements to

               the amounts budgeted in the preceding month and (ii) occupancy

               statistics.

           h. Payment of Expenses and Use of Checks. The Existing Manager shall

               pay the normal, ordinary and necessary operating expenses of the

               Properties, in accordance with the Budget (except as otherwise expressly

               provided in this Order), from the rents and other revenues collected from

               the Properties. The Receiver shall pay any and all operating expenses of

               the Properties which are outside of the ordinary course of business and


________________________________________________________________________________________________________
AGREED ORDER APPOINTING RECEIVER                                                                PAGE 14
        Case 1:20-mc-91425 Document 1-2 Filed 08/28/20 Page 15 of 57
  Case 3:20-cv-02395-K Document 8 Filed 08/21/20 Page 15 of 57 PageID 419



               any and all expenditures and expenses of the Receivership Estate, in each

               case, in accordance with the Budget or with the consent of Receiver. The

               Receiver is also authorized to employ and pay the Existing Managers,

               property managers, property operators, accountants, and other persons

               and professionals as the Receiver deems appropriate to perform his and

               their duties, without further order of this Court, provided however that

               the Receiver may only replace the Existing Manager with respect to each

               Property, when and if it has a suitable, licensed replacement Operator

               therefor (and the Existing Managers and their affiliates are relieved and

               released from their obligations to operate and/or control such Property,

               including, without limitation, by terminating the applicable Existing

               Management Agreement). Neither the Receivership Estate, the Receiver

               nor Fannie Mae shall be liable for any expenses with regard to any

               Property which are incurred prior to the Receiver taking possession of

               such Property, provided however that the Existing Manager shall be

               entitled to pay, in the ordinary course of business, amounts accrued pre-

               receivership that include amounts which are within the normal billing

               cycles. Subject to the Budget, the Existing Managers and the Receiver

               shall have the authority to write checks and expend funds for the purpose

               of making any payments or distributions required or permitted to be

               made hereunder, including, without limitation, expenses incurred in


________________________________________________________________________________________________________
AGREED ORDER APPOINTING RECEIVER                                                                PAGE 15
        Case 1:20-mc-91425 Document 1-2 Filed 08/28/20 Page 16 of 57
  Case 3:20-cv-02395-K Document 8 Filed 08/21/20 Page 16 of 57 PageID 420



               connection with the operation, preservation and maintenance of the

               Receivership Estate, bank service charges, insurance, accounting and

               other professional services, postage costs and courier and other deliver

               costs, inventory, office expenses, rent, security deposits, repairs, supplies,

               taxes, utilities, wages, and renewals of the Receiver’s bond.                  For the

               avoidance of doubt, the Existing Managers shall write checks and expend

               funds to pay liabilities incurred in the ordinary course operations of the

               Properties subject to the Budget,, and obligations imposed by federal,

               state or local statutes or regulations, or imposed by regulatory authorities,

               or, to the extent practical under the circumstances, with the permission

               of the Receiver, emergencies resulting in life, health and safety issues. The

               Receiver shall, if practicable, provide the Existing Managers with notice

               48 hours prior to writing any checks in excess of $50,000 for any liabilities

               incurred outside the ordinary course of business.

           i. Insurance. The Defendants shall promptly following the filing of this

               Order (a) provide the Receiver with copies of all existing insurance

               policies for the Defendants, the Properties, and/or the assets of the

               Receivership Estate, and (b) name the Receiver as an additional insured

               on any existing insurance policies for the period that the Receiver shall be

               in possession of the Receivership Estate. The Receiver shall determine,

               following consultation with the Defendants and Fannie, whether, in the


________________________________________________________________________________________________________
AGREED ORDER APPOINTING RECEIVER                                                                PAGE 16
        Case 1:20-mc-91425 Document 1-2 Filed 08/28/20 Page 17 of 57
  Case 3:20-cv-02395-K Document 8 Filed 08/21/20 Page 17 of 57 PageID 421



               Receiver’s judgment, there is sufficient insurance coverage for the

               Receivership Estate. If sufficient insurance coverage does not exist, the

               Receiver shall immediately notify the Parties and the Defendants, and

               Existing Managers and the Receiver shall have sixty (60) days to procure

               sufficient insurance for the Receivership Estate. The Receiver shall name

               himself as the insured and Fannie Mae as additional insureds and as loss

               payees for any policies he procures. No insurer may cancel its existing

               policy as a result of the appointment of the Receiver without prior order

               of this Court. No Party or the Existing Managers may cancel, reduce the

               limits of or modify any and all insurance coverage currently in existence

               with respect to the Defendants and/or its assets, except as otherwise

               provided herein or when the Existing Manager is replaced by the New

               Manager. For the avoidance of doubt, all insurance premiums, and all

               deductibles payable under the applicable insurance policies shall be

               considered ordinary course expenditures and payable in accordance with

               the Budget and otherwise from the Receivership Estate.

           j. Borrowings.         The Parties acknowledge that some of the Properties

               currently operate, and are expected to continue to operate during this

               receivership, at a cash flow deficit.            The Receiver, Defendants, and

               Existing Managers shall not co-mingle cash receipts from the Properties.

               However, without further order of this Court, the Receiver may, on behalf


________________________________________________________________________________________________________
AGREED ORDER APPOINTING RECEIVER                                                                PAGE 17
        Case 1:20-mc-91425 Document 1-2 Filed 08/28/20 Page 18 of 57
  Case 3:20-cv-02395-K Document 8 Filed 08/21/20 Page 18 of 57 PageID 422



               of the Receivership Estate, from time to time, borrow funds from Fannie

               Mae, and Fannie Mae must loan to the Receiver, as necessary to perform

               his duties hereunder and to otherwise ensure sufficient funds for those

               amounts set forth in the Budget and/or to otherwise meet any and all

               obligations or requirements imposed by regulatory authorities (including

               but not limited to legal counsel fees), and may issue Receiver’s certificates

               of indebtedness (“Certificates”) to evidence such borrowings, and the

               Receiver shall be authorized to execute such other documents as

               requested by Fannie Mae evidencing the advance of such funds (the

               “Lending Documents”). Any such funds advanced by Fannie Mae and

               evidenced by the issuance of Certificates shall be considered advances

               made under the Lending Documents between the Receiver and Fannie

               Mae. The obligations under each Certificate shall be a super-priority

               administrative claim against the Receivership Estate, and shall be secured

               by a perfected first priority security interest in and lien on all of the

               Defendants’       property,     including,    without      limitation,    all   of   the

               Defendants’ existing and future acquired property interests of any nature

               whatsoever (including assets of the Receivership Estate), real and

               personal, tangible and intangible, including, without limitation, owned

               and leased real property, any other interests in real property, accounts

               receivable, inventory, equipment, cash, deposit accounts, investment


________________________________________________________________________________________________________
AGREED ORDER APPOINTING RECEIVER                                                                PAGE 18
        Case 1:20-mc-91425 Document 1-2 Filed 08/28/20 Page 19 of 57
  Case 3:20-cv-02395-K Document 8 Filed 08/21/20 Page 19 of 57 PageID 423



               property,      general     intangibles,     payment       intangibles,     supporting

               obligations, instruments, documents, chattel paper, commercial tort

               claims, insurance, licenses and permits, intellectual property, trade

               secrets, goodwill, machinery, contract rights and tax refunds, and all

               proceeds of the foregoing. Fannie Mae shall be authorized to take such

               actions, and record such documents, as it deems appropriate to reflect the

               granting and perfection of the foregoing liens.

           k. Foreclosure of Assets of the Receivership Estate. Without further

               order of this Court, Fannie Mae with advanced notice to the Defendants

               as required by the existing loan documents and applicable law may

               foreclose by judicial or non-judicial means its interests in the Receivership

               Estate.

           l. Contracts. The Existing Manager will continue to operate and perform

               under the Existing Management Agreements, as well as any contracts,

               leases or other agreements required to operate the Properties in the

               ordinary course of business. The Existing Managers may negotiate, make,

               enter into, or modify contracts or agreements of or related to the ordinary

               course operations of the Properties and the Receivership Estate subject to

               the terms of the Budget and only with approval of the Receiver. The

               Receiver may negotiate, make, enter into, or modify contracts or

               agreements of or related to matters outside the ordinary course operations


________________________________________________________________________________________________________
AGREED ORDER APPOINTING RECEIVER                                                                PAGE 19
        Case 1:20-mc-91425 Document 1-2 Filed 08/28/20 Page 20 of 57
  Case 3:20-cv-02395-K Document 8 Filed 08/21/20 Page 20 of 57 PageID 424



               of the Properties and the Receivership Estate, and may immediately

               terminate any existing contract, agreement, lease or instrument of the

               Defendants related to matters outside of the ordinary course of operations

               of the Defendants and the Receivership Estate which is determined not

               to be beneficial to the Defendants; provided that, unless any such

               contract, agreement, lease, or instrument relates to a foreclosure sale

               process, the Receiver shall first consult with the Existing Managers.

               Following consultation with the Receiver, the Existing Managers may

               terminate any existing contract, agreement, lease or instrument of the

               Defendants relating to the ordinary course operations of the Properties

               which is determined by the Existing Managers not to be beneficial to the

               Properties. The Receiver shall not be bound by any contract between the

               Defendants and any third party that the Receiver does not expressly

               assume in writing. The Receiver shall have the authority to sign any and

               all documents on behalf of the Defendants, provided however that the

               Receiver shall consult with Defendants prior to executing any documents

               on behalf of Defendants, and shall provide copies of any and all

               documents signed by them immediately to the Defendants.

           m. Litigation. The Receiver shall have the authority to negotiate and settle

               claims that are property of the Receivership Estate.




________________________________________________________________________________________________________
AGREED ORDER APPOINTING RECEIVER                                                                PAGE 20
        Case 1:20-mc-91425 Document 1-2 Filed 08/28/20 Page 21 of 57
  Case 3:20-cv-02395-K Document 8 Filed 08/21/20 Page 21 of 57 PageID 425



           n. Mail. The Existing Managers shall take any and all steps necessary to

               retrieve, collect and review all non-Privileged Communications in mail

               addressed to the Defendants, and is authorized to instruct the United

               States Postal Service to reroute, hold, and/or release such mail to the

               Existing Managers. The Existing Managers shall provide to the Receiver

               photocopies of all non-Privileged Communications in mail addressed to

               the Defendants that may relate to the Receiver’s duties established

               hereunder or to the Receivership Estate.

           o. Tax ID. The Receiver shall have the authority to use any federal tax

               identification number(s) of the Defendant to carry out his duties

               established hereunder.

           p. Licenses and Permits.              Nothing contained within this Order shall

               authorize the Receiver to use any of the Defendants’ Medicaid Provider

               numbers. The Receiver may apply for, obtain, and pay any reasonable

               fees for any necessary license, permit or other governmental approval

               relating to the Properties, the Receivership Estate or the operation of

               either of the foregoing (and all such expenses shall be considered ordinary

               course expenditures payable from revenues generated from the Properties

               or as otherwise provided by Fannie Mae in accordance with this Order),

               and confirm the existence of, and do all things necessary to protect and

               maintain, any such licenses, permits or governmental approvals.


________________________________________________________________________________________________________
AGREED ORDER APPOINTING RECEIVER                                                                PAGE 21
        Case 1:20-mc-91425 Document 1-2 Filed 08/28/20 Page 22 of 57
  Case 3:20-cv-02395-K Document 8 Filed 08/21/20 Page 22 of 57 PageID 426



           q. Risks. Subject to the Budget and the expressed terms of this Order, the

               Receiver shall have the authority to incur, in his official capacity, the risks

               and obligations ordinarily incurred by owners, Existing Managers and

               operations of businesses similar to the Properties, provided that no risk

               or obligation so incurred shall be the personal risk or obligation of the

               Receiver.

           r. Receiver’s Professionals. Subject to the express terms of this Order, the

               Receiver is authorized to employ legal counsel to assist him in the

               discharge of his duties without the need for a Court order. In addition,

               upon further order of this Court, the Receiver may retain such

               accountants, consultants, managers, brokers, appraisers and other

               professionals as are necessary to the proper discharge of the Receiver’s

               duties, and may pay such professionals reasonable fees from the funds of

               the Receivership Estate in accordance with the Budget. Notwithstanding

               the foregoing, the Receiver is authorized, without Court approval, to

               employ legal counsel to assist with any regulatory issues that may arise in

               connection with the Receivership Estate, with such legal fees not to exceed

               $100,000, absent further Court order.

           s. Improvements. The Existing Managers or the Receiver may, to the

               extent provided for in the Budget or otherwise with the consent of Fannie

               Mae or required by applicable regulations, make such capital expenditures


________________________________________________________________________________________________________
AGREED ORDER APPOINTING RECEIVER                                                                PAGE 22
        Case 1:20-mc-91425 Document 1-2 Filed 08/28/20 Page 23 of 57
  Case 3:20-cv-02395-K Document 8 Filed 08/21/20 Page 23 of 57 PageID 427



               necessary or desirable relating to the operations and maintenance of the

               Properties.       The Receiver may, following consultation with the

               Defendants and the Existing Managers, and subject to the Budget or

               otherwise with the consent of Fannie Mae, make any alterations,

               renovations, repairs, improvements, or replacements of or to the

               Properties or the Receivership Estate that the Receiver deems necessary

               or otherwise required by the state regulator.

            t. Additional Powers.           The Court vests the Receiver with any and all

               authority necessary or appropriate, at law and in equity, to carry out the

               intent of this Order.

       6.      Cooperation by Defendants.                  The Defendants and the Existing

Managers and their respective agents, directors, officers, employees, attorneys,

representatives, affiliates, all other persons and entities who are successors in interest

to, or are acting in concert with them, and all persons and entities in control of, in

possession of, with knowledge of, or overseeing any of the Defendants’ assets,

including, but not limited to its books and records: (a) shall fully cooperate with the

Receiver and his professionals, representatives and their agents in connection with the

Receiver’s performance of their duties and the exercise of the authority granted to the

Receiver herein (at no cost to Defendants, Existing Managers and such other related

parties which are not paid out of the Receivership Estate); and (b) are hereby enjoined

and restrained from interfering with the Receiver carrying out his duties under this


________________________________________________________________________________________________________
AGREED ORDER APPOINTING RECEIVER                                                                PAGE 23
        Case 1:20-mc-91425 Document 1-2 Filed 08/28/20 Page 24 of 57
  Case 3:20-cv-02395-K Document 8 Filed 08/21/20 Page 24 of 57 PageID 428



Order and any further orders of the Court. Notwithstanding any provision of this

Agreed Order, nothing contained in this Agreed Order shall provide the Receiver access

to any of Defendant’s privileged information (including by way of example and not

limitation, emails, documents, and conversations) subject to the Attorney/Client

evidentiary     privilege    or    Attorney      Work      Product     Doctrine      (a   “Privileged

Communication”). Should the Receiver discover that he has been provided or accessed

a Privileged Communication, he shall advise counsel for Defendants by email, identify

the Privileged Communication, destroy any copies he has made, and refrain from using

any knowledge of the Privileged Communication in any manner or for any purpose.

Nothing contained in this Agreed Order shall waive the Defendant’s Attorney/Client

evidentiary privilege, the Attorney Work Product Doctrine, nor the Health Insurance

Portability and Accountability Act of 1996 (“HIPAA”) or similar privacy laws with

which the Receiver shall comply. The Receiver shall not have access to any patient care

information protected under HIPAA.

       7.      Cooperation by Banks. Each institution where the Defendants or the

Existing Managers maintain accounts is ordered, except as expressly prohibited by

applicable laws or regulations, to allow the Receiver to take over the Defendants’

accounts, to transfer control to the Receiver of the funds and accounts, and to provide

account statements and other account documents for such accounts at the Receiver’s

request. The Receiver is authorized to execute new signature cards for such accounts

to ensure the transfer of control of such accounts to the Receiver. Upon the Receiver’s


________________________________________________________________________________________________________
AGREED ORDER APPOINTING RECEIVER                                                                PAGE 24
        Case 1:20-mc-91425 Document 1-2 Filed 08/28/20 Page 25 of 57
  Case 3:20-cv-02395-K Document 8 Filed 08/21/20 Page 25 of 57 PageID 429



request and presentation of this Order, each institution where the Defendants maintain

accounts is ordered to delete all current designated signatories on such accounts except

for those signatories identified by the Receiver, including Existing Managers.

       8.      Addresses for Notice. The Parties shall promptly notify the Receiver in

writing of the names, addresses, and telephone numbers of all parties who appear in

this action and their counsel, to the extent such information is available. The Parties

shall give notice to the Receiver of any service of process affecting the Receivership

Estate or any correspondence, notices, or other communications received on behalf of

the Defendant.

       9.      Suit Against Receiver.            All parties and persons are hereby restrained

and enjoined, without the prior approval of this Court, from taking any of the following

actions, except in this Court, unless otherwise provided herein or in a subsequent order

of this Court, consistent with general principles of equity and in accordance with its

ancillary equitable jurisdiction in this matter:

            a. The commencement or continuation, including the issuance or

               employment of process, of any judicial, administrative, or other

               proceeding against the Receiver or any Receiver-Related Person, or the

               Receivership Estate, arising from the subject matter of this proceeding;

            b. The enforcement against the Receiver, property of the Receivership Estate

               or the Defendants, of any judgment obtained before the date this

               proceeding was commenced;


________________________________________________________________________________________________________
AGREED ORDER APPOINTING RECEIVER                                                                PAGE 25
        Case 1:20-mc-91425 Document 1-2 Filed 08/28/20 Page 26 of 57
  Case 3:20-cv-02395-K Document 8 Filed 08/21/20 Page 26 of 57 PageID 430



             c. Any act to obtain possession of property of the Receivership Estate or

                property from the Receivership Estate or to exercise control over property

                of the Receivership Estate;

             d. Any act to create, perfect, or enforce any lien against property of the

                Receivership Estate;

             e. Any act to collect, assess, or recover a claim against the Receiver or the

                Receivership Estate that arose before the date this proceeding was

                commenced; and

             f. The setoff of any debt owed by the Defendants or the Receivership Estate,

                or secured by assets of the Receivership Estate, against any claim against

                the Defendants or the Receivership Estate.

       10.      No Personal Liability. Michael F. Flanagan and Flanagan & Associates,

LLC, through and by Michael F. Flanagan, is acting solely in its capacity as Receiver

and, except as provided by applicable law, no risk, obligation, liability or expense

incurred shall be the personal risk, obligations, liability or expense of Mr. Flanagan or

Flanagan & Associates LLC, but instead shall be the risk, obligation, liability or expense

of the Receivership Estate.

       11.      Security Deposits; Resident Contracts. Any security or other deposits

which residents, tenants or others have paid to the Defendants or their agents shall be

turned over to the Receiver with such funds being utilized in accordance with the terms

and conditions of the applicable resident contracts.                Any other security or other


________________________________________________________________________________________________________
AGREED ORDER APPOINTING RECEIVER                                                                PAGE 26
        Case 1:20-mc-91425 Document 1-2 Filed 08/28/20 Page 27 of 57
  Case 3:20-cv-02395-K Document 8 Filed 08/21/20 Page 27 of 57 PageID 431



deposits that residents, tenants or others have paid or may pay to the Receiver, if

otherwise refundable under the terms of the leases or agreements with such residents,

tenants or others, shall be expenses of the Receivership Estate and shall be refunded by

the Receiver in accordance with such leases or agreements.

       12.      Utilities.    Without prior order of this Court, no utility companies,

including, but not limited to, electricity, gas, water, sewage, waste water, recycling,

garbage, telephone, television, cable and internet providers, may terminate service to

the Defendants and/or the Receivership Estate as a result of nonpayment of obligations

incurred prior to the date of the Commencement Notice, nor may any utility demand

an additional deposit as a condition to the continued provision of service.

       13.      HIPAA.       This Order constitutes a Protective Order under HIPAA.

Receiver and the Receiver’s respective agents, representatives, and anyone acting on

their behalves (“Receiver Representatives”), shall be permitted to access confidential

patient information, pursuant to the terms of this Order. Receiver and the Receiver

Representatives shall implement the following procedures to safeguard the

confidentiality of protected health information (“PHI”'), as defined under HIPAA:

             a. The Receiver and Receiver Representatives shall be prohibited from using

                or disclosing the PHI for any purpose other than for purposes of fulfilling

                the Receiver’s responsibilities under this Order. The Receiver and

                Receiver Representatives shall use only the minimum necessary

                confidential information for such purposes;


________________________________________________________________________________________________________
AGREED ORDER APPOINTING RECEIVER                                                                PAGE 27
        Case 1:20-mc-91425 Document 1-2 Filed 08/28/20 Page 28 of 57
  Case 3:20-cv-02395-K Document 8 Filed 08/21/20 Page 28 of 57 PageID 432



             b. The Receiver and Receiver Representatives shall implement appropriate

                safeguards to prevent review, use, or disclosure of PHI, including

                subjecting the Receiver and Receiver Representatives to the same

                standards regarding confidentiality of patient records as Defendants

                under applicable laws, including HIPAA;

             c. The Receiver and Receiver Representatives shall mitigate (to the extent

                reasonably practicable) any harmful effect that is known to them from a

                use or disclosure of PHI by them in violation of the requirements of this

                Order;

             d. The Receiver and Receiver Representatives must not make any paper or

                electronic copies of, or otherwise acquire, any PHI in the course of their

                duties, such that it is not necessary for them to return or destroy the PHI

                received at the end of all litigation; and

             e. Any other person with whom the Receiver retains, employs, or contracts,

                or who otherwise acts as an agent for the Receiver, shall abide by the same

                restrictions and conditions that apply to the Receiver with respect to PHI.

       14.      Reasonably prior to Receiver implementing any change in the operator or

manager of any Property or retaining any new operator or manager of any Property,

the Receiver shall (a) confirm in writing to Defendants and the Existing Manager that

the new manager/operator has obtained all required licenses and permits needed to

operate the Property under applicable law for the jurisdiction where the Property is


________________________________________________________________________________________________________
AGREED ORDER APPOINTING RECEIVER                                                                PAGE 28
        Case 1:20-mc-91425 Document 1-2 Filed 08/28/20 Page 29 of 57
  Case 3:20-cv-02395-K Document 8 Filed 08/21/20 Page 29 of 57 PageID 433



located and provide the Existing Managers with copies of said licenses and permits, (b)

execute an appropriate joint notice with Defendants and the Existing Managers

required under applicable state law regarding the change in the controlling person over

each Properties, and (c) send the joint notice, along with a cover letter explaining that

the notice is an update pursuant to this Order and summarizing the anticipated change

in the operator, manager and/or controlling person of such Property, to each applicable

state regulatory agency.         The Receiver shall consult with and coordinate these

communications with Defendants to ensure the morale, health and welfare of the

Properties' residents and tenants and the interests of their families are considered when

such communications are made.

       15.     Within ten (10) days of this Order, the Receiver shall, pursuant to 28

U.S.C. § 754, file copies of Fannie Mae’s Complaint and a copy of this Order in the

federal district court for each district in which a Property is located.

       16.     Upon taking charge of each Property as authorized by the immediately

preceding paragraph, the Receiver shall comply with all local, state and Federal

regulations, including but not limited to U.S. Department of Health and Human

Services rules and regulations regarding the safety of residents during the COVID-19

pandemic crisis.

       17.     The Receiver is authorized and directed in coordination with Defendants

to contact any regulatory authority responsible for a Property and to provide a copy of

this Order with three business days’ written notice to Defendants. The Receiver may


________________________________________________________________________________________________________
AGREED ORDER APPOINTING RECEIVER                                                                PAGE 29
        Case 1:20-mc-91425 Document 1-2 Filed 08/28/20 Page 30 of 57
  Case 3:20-cv-02395-K Document 8 Filed 08/21/20 Page 30 of 57 PageID 434



file documents with applicable regulatory authorities and pay all necessary fees. The

Receiver is authorized to hire and retain professionals, including legal counsel,

necessary to assist with such filings without further order of this Court.

       18.     The Receiver shall, subject to the limitations expressly provided in this

Order, retain possession of each Property until the earlier of further order of this Court,

a sale of such Property or judicial or nonjudicial foreclosure of such Property by Fannie

Mae, with the express understanding that judicial or nonjudicial foreclosure of a

Property may proceed without further order of the Court either judicially in a court of

competent jurisdiction or nonjudicially. Fannie Mae may also accelerate any of the

indebtedness owed by any Defendant to Fannie Mae in accordance with applicable law

and Fannie Mae’s Loan Documents.

       19.     The Receiver shall be paid a monthly fee equal to $2,500 per month per

Property for the first three (3) months, and $1,500 per month per Property thereafter.

All of the fees approved in this paragraph are to be paid as a priority from the rents

and revenues of each Property.

       20.     The Receiver shall initially engage the Existing Managers to operate the

Properties in accordance with the Existing Management Agreements (as modified in

accordance with the terms of this Order), and may engage New Managers on any terms

determined to be reasonable by Receiver, subject to the limitations expressly provided

herein, including but not limited to the obligation that a new operator with the

appropriate license must be obtained prior to or simultaneously with the engagement


________________________________________________________________________________________________________
AGREED ORDER APPOINTING RECEIVER                                                                PAGE 30
        Case 1:20-mc-91425 Document 1-2 Filed 08/28/20 Page 31 of 57
  Case 3:20-cv-02395-K Document 8 Filed 08/21/20 Page 31 of 57 PageID 435



of a New Manager, subject to the prior approval of Fannie Mae. The Receiver shall

use his commercially reasonable best efforts to expediently select a duly licensed new

operator and a New Manager with respect to each Property. In the event that the

Receiver is unable to select and engage a New Manager for any Property by November

30, 2020, and there are material changes in the financial situation at the applicable

Property, the Existing Manager shall have the right to petition the Court for (i) a

revision to the fees charged pursuant to the Existing Management Agreement, or (ii)

termination of, the Existing Management Agreement. The Receiver shall cooperate

with Fannie Mae in locating and licensing new operator(s) for each of the Properties

and the Receiver is authorized, as and when such new operators are secured and

licensed with respect to each Property, to enter into and perform services under an

Operations Transition Agreements (each an “OTA”) and/or purchase and sale

agreement(s), as applicable, with each such new operator or new owner to ensure the

uninterrupted care for residents at subject Property and the orderly transfer of

operations, subject to and in compliance with all applicable laws, rules and regulations

relating to the transfer of operations for senior housing communities. The OTA shall

be in commercially reasonable form and substance acceptable to the applicable Parties.

The Receiver is authorized to pay any amounts owing pursuant to any OTA, as

applicable.

       21.     Each Defendant shall or shall cause its Existing Manager to continue to

provide all necessary services required under each Existing Management Agreement or


________________________________________________________________________________________________________
AGREED ORDER APPOINTING RECEIVER                                                                PAGE 31
        Case 1:20-mc-91425 Document 1-2 Filed 08/28/20 Page 32 of 57
  Case 3:20-cv-02395-K Document 8 Filed 08/21/20 Page 32 of 57 PageID 436



applicable licensing or regulatory requirements to operate and manage its Property

under applicable law and shall fully cooperate with the Receiver in performing these

services, and in the orderly transition to any new operator or property manager, and

shall execute promptly all applications, assignments, consents, and documents

requested by the Receiver to facilitate such transition, provided that, in all cases,

appropriate funds are provided to Existing Managers to carry out such obligations. The

Receiver is further authorized to compensate any such Existing Manager in accordance

with the provisions of Management Agreement (as modified in accordance with this

Order). Upon successful transition to the New Manager, the Receiver shall terminate

the Management Agreement upon ten (10) days’ notice and payment of any

management fees accrued after the date of entry of this Agreed Order, unless the Parties

agree otherwise. The Parties agree that any events that might constitute an “event of

default” as that term is currently defined in the existing contract with the Existing

Manager shall not excuse payment of any management fees owed to the Existing

Manager.

       22.     No later than the 25th day of each month, the Receiver shall make an

accounting of all rents and revenues collected and all expenses paid for the previous

month and shall file said accounting with the Court and shall serve upon Fannie Mae’s

counsel and Defendants’ counsel a copy of said accounting. The Receiver shall file a

final report within ninety (90) days after the termination of the receivership unless

otherwise ordered by the Court.


________________________________________________________________________________________________________
AGREED ORDER APPOINTING RECEIVER                                                                PAGE 32
        Case 1:20-mc-91425 Document 1-2 Filed 08/28/20 Page 33 of 57
  Case 3:20-cv-02395-K Document 8 Filed 08/21/20 Page 33 of 57 PageID 437



       23.      Within ninety (90) days after the termination of the receivership, the

Receiver shall pay to Fannie Mae all receipts remaining, if any, after payment of the

items set forth herein, to be applied to the indebtedness of the Defendants to Fannie

Mae, pursuant to the Notes. The Receiver is authorized, but not required, to make

any or all of the payments set forth in this paragraph during the pendency of the

receivership.

       24.      In the event the Receiver desires to make any repair to any Property or

pay any unforeseen operating expenses other than those ordinarily and normally

incurred in the operation of the business or which are required to address life safety

concerns, the Receiver shall so notify Fannie Mae, directly or through counsel,

informing Fannie Mae of the nature and approximate cost of the desired expenditure.

Fannie Mae shall respond within three (3) business days of such notice, either

authorizing such expenditure or joining with the Receiver in a request for a hearing

before the Court to determine whether such expenditure should be authorized. The

provisions of this paragraph do not apply to emergency repairs, life safety repairs, or

repairs required by applicable city, municipal, or state ordinance or code or as directed

by federal, state or local regulatory authorities.

       25.      No Impairment. Fannie Mae’s title to and security interest in the rents,

issues, profits, and revenues of each Property shall not be impaired by the appointment

of the Receiver.




________________________________________________________________________________________________________
AGREED ORDER APPOINTING RECEIVER                                                                PAGE 33
        Case 1:20-mc-91425 Document 1-2 Filed 08/28/20 Page 34 of 57
  Case 3:20-cv-02395-K Document 8 Filed 08/21/20 Page 34 of 57 PageID 438



       26.      Liability:

             a. Except as provided otherwise in this Order, neither Fannie Mae nor the

                Receiver shall be liable for any obligations (including, without limitation,

                obligations between, on the one part, Defendants, and, on the other part,

                one or more employees, directors, agents, shareholders, creditors,

                members, and/or representatives of Defendants), whether or not such

                obligations have been liquidated and whether or not such obligations are

                conditional, that arose prior to this Order and that relate in any way to

                the acquisition, ownership, maintenance, operation, financing, sale or use

                of the any of the Properties and of any part of it. If obligated, Defendants

                shall remain liable for all obligations of the Properties.

             b. This Order shall not impose upon either Fannie Mae or the Receiver any

                liability to any party for any claims, actions, or causes of action relating

                to any of the Properties that arise out of or relate to events or

                circumstances occurring prior to the appointment of the Receiver

                (including but not limited to any liability resulting from the performance

                of services rendered by third parties on behalf of Defendants, and any

                liability to which Defendants are currently or may ultimately be exposed

                under any applicable laws pertaining to the ownership, management, and

                operations of any of the Properties).

             c. To the extent the Receiver continues the services of any current


________________________________________________________________________________________________________
AGREED ORDER APPOINTING RECEIVER                                                                PAGE 34
        Case 1:20-mc-91425 Document 1-2 Filed 08/28/20 Page 35 of 57
  Case 3:20-cv-02395-K Document 8 Filed 08/21/20 Page 35 of 57 PageID 439



                  employees, agents, or other personnel with respect to any of the

                  Properties, the Receiver shall not be liable for any claims of any nature

                  whatsoever of such employees, agents, or other personnel that arose prior

                  to the date and time of the entry of this Order, which claims include, but

                  are not limited to, liabilities related to unemployment and/or worker’s

                  compensation claims, claims or violations related to Employee Retirement

                  Income Security Act of 1974 or any other claims relating to employee

                  benefits or employee benefits plan.

             d.   Except for acts of willful misconduct, gross negligence or fraud, neither

                  the Receiver nor any of his employees, agents, representatives, attorneys,

                  officers, directors, partners, shareholders, members, affiliates, successors

                  or assigns (the “Receiver-Related Persons”) shall be liable for any loss or

                  damage incurred by the Receivership Estate, or any of the Defendants,

                  the Defendants’ clients, patients or associates, or their respective

                  subsidiaries, affiliates, officers, directors, agents and employees or equity

                  holders because of any act performed or not performed by the Receiver or

                  Receiver-Related Persons in connection with the discharge of the

                  Receiver’s duties and responsibilities hereunder..

       27.        Not Deemed Owners. Neither the Receiver nor Fannie Mae shall be

deemed in any way to be an owner or operator of any of the Properties. Except for

claims arising from the Receiver’s willful misconduct, gross negligence, or fraud, the


________________________________________________________________________________________________________
AGREED ORDER APPOINTING RECEIVER                                                                PAGE 35
        Case 1:20-mc-91425 Document 1-2 Filed 08/28/20 Page 36 of 57
  Case 3:20-cv-02395-K Document 8 Filed 08/21/20 Page 36 of 57 PageID 440



Receiver shall have no liability as to any claims, actions, or causes of actions of any

third parties who have or would have claims against Defendants or any officer, director,

or shareholder thereof (including, without limitation, any claims under any federal or

state environmental laws).

       28.      Further Instructions. The Receiver, the Parties and the Defendants

may, from time to time, and upon 72 hours’ notice to each other (or, in the case of an

extreme emergency, on 24 hours’ notice), petition the Court for instructions in

furtherance of this Order and any further orders the Court may make with respect to

the Receivership Estate.

       29.      Inventory. Within thirty (30) days of the date hereof and with the

assistance of the Existing Managers, the Receiver shall file an inventory of all assets of

the Receivership Estate, including all real property, tangible personal property and

intangible personal property, but excluding the personal property of any residents of

the Property.

       IT IS FURTHER ORDERED that money coming into the possession of the

Receiver and not expended for any of the purposes authorized herein shall be held by

the Receiver subject to such orders as this Court may hereafter issue.

       IT IS FURTHER ORDERED the Receiver shall not be responsible for the

preparation and filing of any tax returns for Defendants or any affiliate(s) of

Defendants, including income, personal property, commercial activity, gross receipts,

sales and use, or other tax returns. Upon reasonable request, the Receiver shall provide


________________________________________________________________________________________________________
AGREED ORDER APPOINTING RECEIVER                                                                PAGE 36
        Case 1:20-mc-91425 Document 1-2 Filed 08/28/20 Page 37 of 57
  Case 3:20-cv-02395-K Document 8 Filed 08/21/20 Page 37 of 57 PageID 441



the Defendants or their affiliates with information in the Receiver’s possession that

may be necessary for the Defendants or their affiliate(s) to prepare and file their tax

returns.    Notwithstanding the above, the Receiver shall be responsible for the

preparation and filing of any tax returns required for the Receivership Estate but not

the Defendants.

       IT IS FURTHER ORDERED that the Receiver may at any time request from

the Court that they be exonerated, discharged and released from his appointment as

Receiver.

       IT IS FURTHER ORDERED that no lien, claim, or other security interest in any

Property shall be affected by this Order, nor shall the appointment impair Fannie Mae’s

right or ability to proceed with any judicial or nonjudicial foreclosure of such Property

now posted or instituted or hereafter posted or instituted by Fannie Mae, with the

express understanding that judicial or nonjudicial foreclosure of any of the Property

may occur without further order of the Court in accordance with applicable state law.

       IT IS FURTHER ORDERED that this Court shall retain exclusive jurisdiction

and supervision of all matters concerning the Receiver, the receivership created hereby,

the interpretation and implementation of this Order and the Properties.




________________________________________________________________________________________________________
AGREED ORDER APPOINTING RECEIVER                                                                PAGE 37
        Case 1:20-mc-91425 Document 1-2 Filed 08/28/20 Page 38 of 57
  Case 3:20-cv-02395-K Document 8 Filed 08/21/20 Page 38 of 57 PageID 442



       IT IS FURTHER ORDERED that this receivership shall continue in effect until

further order of this Court.


       SO ORDERED.


       Signed August 21st, 2020.



                                               ED KINKEADE
                                               UNITED STATES DISTRICT JUDGE



AGREED AS TO FORM AND SUBSTANCE BY:



By: /s/ Keith M. Aurzada                               By: /s/ Samuel R. Maizel
Keith M. Aurzada                                       Samuel R. Maizel
Texas Bar No. 24009880                                 Pro Hac Pending
Jay L. Krystinik                                       Dentons US LLP
Texas Bar No. 24041279                                 601 S. Figueroa Street
Devan J. Dal Col                                       Suite 2500
Texas Bar No. 24116244                                 Los Angeles, CA 90017-5704
REED SMITH LLP                                         T: 213.892.2910
2501 N. Harwood St., Ste. 1700                         samuel.maizel@dentons.com
Dallas, Texas 75201
T: 469.680.4200                                        Spencer Hamilton
F: 469.680.4299                                        Texas Bar No. 24087656
kaurzada@reedsmith.com                                 Dentons US LLP
jkrystinik@reedsmith.com                               2000 McKinney Avenue
ddalcol@reedsmith.com                                  Suite 1900
                                                       Dallas, TX 75201-1858
Attorneys for Fannie Mae                               T: 214.259.0900
                                                       spencer.hamilton@dentons.com


                                                       Attorneys for Defendants



________________________________________________________________________________________________________
AGREED ORDER APPOINTING RECEIVER                                                                PAGE 38
      Case 1:20-mc-91425 Document 1-2 Filed 08/28/20 Page 39 of 57
Case 3:20-cv-02395-K Document 8 Filed 08/21/20 Page 39 of 57 PageID 443




                     EXHIBIT 1
      Case 1:20-mc-91425 Document 1-2 Filed 08/28/20 Page 40 of 57
Case 3:20-cv-02395-K
        C1202        Document 8 Filed 08/21/20 Page 40 of 57 PageID 444
    Gramercy Hill                                     September    October


                    Total Receipts                       358,000     360,000


                    Total Labor                          187,618     188,187

                     Food                                 25,000      25,000

                     Legal & Professional Fees             5,285       5,285

                     Management Fees                      17,391      17,079

                     Advertising & Promotions             23,000      23,000

                     Repair & Maintenance                  9,550       9,550

                     Service Contracts                     4,000       4,000

                     Computer Software/Hosting              580         580

                     Printing                               335         335

                     Postage                                135         135

                     Supplies                              7,825       7,825

                     Utilities                            20,000      20,000

                     Telephone                             2,600       2,600

                     Other Expenses                       15,000      15,000

                    Property Taxes                        11,326      11,326

                    Insurance                              5,220       5,220

                    Professional Fees                      1,600       1,600

                    COVID Non-Labor                        4,402       4,402

                    Receivership expense                   5,000       5,000

                    Cap Ex                                 8,938       8,938


                    Cash Flow after Cap Ex                 3,196       4,939




                                            1 Of 18
      Case 1:20-mc-91425 Document 1-2 Filed 08/28/20 Page 41 of 57
        C1235
Case 3:20-cv-02395-K Document 8 Filed 08/21/20 Page 41 of 57 PageID 445
     Harbor Court                                     September     October


                    Total Receipts                       250,000      245,000


                    Total Labor                          212,496      212,996

                     Food                                 18,000       18,000

                     Legal & Professional Fees             5,000        5,000

                     Management Fees                      12,613       12,265

                     Advertising & Promotions             12,000       12,000

                     Repair & Maintenance                  5,000        5,000

                     Service Contracts                     2,324        2,324

                     Computer Software/Hosting             2,000        2,000

                     Printing                              2,000        2,000

                     Postage                                100          100

                     Supplies                              7,950        7,950

                     Utilities                            14,000       14,000

                     Telephone                             3,300        3,300

                     Other Expenses                        8,963        8,763

                    Property Taxes                        20,000       20,000

                    Insurance                              6,315        6,315

                    Professional Fees                      1,500        1,500

                    COVID Non-Labor                        6,200        6,200

                    Receivership expense                   5,000        5,000

                    Cap Ex                                 7,000        7,000

                    Cash Flow after Cap Ex              (101,762)    (106,713)




                                            2 Of 18
      Case 1:20-mc-91425 Document 1-2 Filed 08/28/20 Page 42 of 57
Case C1311
     3:20-cv-02395-K Document 8 Filed 08/21/20 Page 42 of 57 PageID 446
  Middletown                                          September      October


               Total Receipts                             165,000       165,000


               Total Labor                                148,000       148,000

                Food                                       10,000        10,000

                Legal & Professional Fees                   5,000         5,000

                Management Fees                             8,910         8,910

                Advertising & Promotions                    9,000         9,000

                Repair & Maintenance                        6,500         6,500

                Service Contracts                           5,400         5,400

                Computer Software/Hosting                   2,500         2,500

                Printing                                     100           100

                Postage                                      200           200

                Supplies                                    7,000         7,000

                Utilities                                  10,500        10,500

                Telephone                                   1,200         1,200

                Other Expenses                              5,300         5,300

               Property Taxes                              10,000        10,000

               Insurance                                    3,000         3,000

               Professional Fees                            2,000         2,000

               COVID Non-Labor                              2,323         2,323

               Receivership expense                         5,000         5,000

               Cap Ex                                       3,813         3,813



               Cash Flow after Cap Ex                     (80,745)      (80,745)




                                            3 Of 18
      Case 1:20-mc-91425 Document 1-2 Filed 08/28/20 Page 43 of 57
Case C1312
     3:20-cv-02395-K Document 8 Filed 08/21/20 Page 43 of 57 PageID 447
   Oakwood                                          September      October


             Total Receipts                             175,000       175,000


             Total Labor                                140,000       140,000

              Food                                       11,500        11,500

              Legal & Professional Fees                   5,020         5,020

              Management Fees                             8,590         8,301

              Advertising & Promotions                    6,700         6,700

              Repair & Maintenance                        1,000         1,000

              Service Contracts                           2,500         2,500

              Computer Software/Hosting                    200           200

              Printing                                     250           250

              Postage                                      150           150

              Supplies                                    3,000         3,000

              Utilities                                   9,500         9,500

              Telephone                                    900           900

              Other Expenses                              3,500         3,500

             Property Taxes                               3,600         3,600

             Insurance                                    3,750         3,750

             Professional Fees                            1,000         1,000

             COVID Non-Labor                              5,000         5,000

             Receivership expense                         5,000         5,000

             Cap Ex                                       4,160         4,160



             Cash Flow after Cap Ex                     (40,320)      (40,031)




                                          4 Of 18
        Case 1:20-mc-91425
     C1314      C1314         Document 1-2 Filed 08/28/20 Page 44 of 57
Case   3:20-cv-02395-K  Document 8 Filed 08/21/20 Page 44 of 57 PageID 448
Whitcomb House Whitcomb House                         September      October


              Total Receipts                             220,000       220,000


              Total Labor                                156,590       153,714

               Food                                       12,500        12,500

               Legal & Professional Fees                   5,375         5,375

               Management Fees                            10,241         9,866

               Advertising & Promotions                    6,000         6,000

               Repair & Maintenance                        2,500         2,500

               Service Contracts                           4,250         4,250

               Computer Software/Hosting                   1,500         1,500

               Printing                                     100           100

               Postage                                      250           250

               Supplies                                    7,000         7,000

               Utilities                                  18,000        18,000

               Telephone                                   1,000         1,000

               Other Expenses                              4,000         4,000

              Property Taxes                               7,937         7,937

              Insurance                                    5,500         5,500

              Professional Fees                            1,000         1,000

              COVID Non-Labor                              7,500         7,500

              Reeivership expense                          5,000         5,000

    750       Cap Ex                                       4,938         4,938

              Cash Flow after Cap Ex                     (41,180)      (37,929)




                                       5 Of 18
      Case 1:20-mc-91425 Document 1-2 Filed 08/28/20 Page 45 of 57
       C1315   C 1315 Document 8 Filed 08/21/20 Page 45 of 57 PageID 449
Case 3:20-cv-02395-K
    River Crossing River Crossing                         September      October


                  Total Receiipts                             232,000       232,000



                  Total Labor                                 145,000       145,000

                    Food                                       19,000        19,000

                    Legal & Professional Fees                   5,000         5,000

                    Management Fees                            12,073        11,922

                    Advertising & Promotions                    2,500         2,500

                    Repair & Maintenance                        2,500         2,500

                    Service Contracts                           4,500         4,500

                    Computer Software/Hosting                    100           100

                    Printing                                      50               50

                    Postage                                      125           125

                    Supplies                                    4,000         4,000

                    Utilities                                  12,500        12,500

                    Telephone                                    800           800

                    Other Expenses                              7,500         7,500

                  Property Taxes                                9,000         9,000

                  Insurance                                     6,000         6,000

                  Professional Fees                             1,250         1,250

                  COVID Non-Labor                               7,500         7,500

                  Receivership expense                          5,000         5,000

        750       Cap Ex                                        6,250         6,250



                  Cash Flow after Cap Ex                      (18,648)      (18,497)




                                                6 Of 18
      Case 1:20-mc-91425 Document 1-2 Filed 08/28/20 Page 46 of 57
Case 3:20-cv-02395-K
          C1316      Document 8 Filed 08/21/20 Page 46 of 57 PageID 450
   Apple Ridge / Woodview


                                                         September     October
                            Total Revenue                   190,000      192,000


                            Total Labor                     155,000      155,000

                             Food                            14,000       14,000

                             Legal & Professional Fees        5,000        5,000

                             Management Fees                  9,259        8,705

                             Advertising & Promotions         6,000        6,000

                             Repair & Maintenance             3,500        3,500

                             Service Contracts                4,000        4,000

                             Computer Software/Hosting          50           50

                             Printing                          100          100

                             Postage                           300          300

                             Supplies                         9,000        9,000

                             Utilities                       12,500       12,500

                             Telephone                        3,000        3,000

                             Other Expenses                   6,261        6,261

                            Property Taxes                   13,110       13,110

                            Insurance                         5,000        5,000

                            Professional Fees                 1,200        1,200

                            COVID Non-Labor                   2,500        2,500

                            Receivership expense              5,000        5,000

                            Cap Ex                            5,500        5,500



                            Cash Flow after Cap Ex          (70,280)     (67,726)




                                             7 Of 18
      Case 1:20-mc-91425 Document 1-2 Filed 08/28/20 Page 47 of 57
        C1317
Case 3:20-cv-02395-K Document 8 Filed 08/21/20 Page 47 of 57 PageID 451
     Sugar Grove                                     September    October


                   Total Receipts                       425,000     420,000


                   Total Labor                          235,000     225,000

                    Food                                 19,500      19,500

                    Legal & Professional Fees             5,000       5,000

                    Management Fees                      21,468      20,926

                    Advertising & Promotions             10,000      10,000

                    Repair & Maintenance                  1,500       1,500

                    Service Contracts                     7,500       7,500

                    Computer Software/Hosting             1,000       1,000

                    Printing                               150         150

                    Postage                                250         250

                    Supplies                              7,500       7,500

                    Utilities                            32,000      32,000

                    Telephone                             4,500       4,500

                    Other Expenses                       12,000      12,000

                   Property Taxes                        19,750      19,750

                   Insurance                              6,000       6,000

                   Professional Fees                      2,500       2,500

                   COVID Non-Labor                        5,000       5,000

                   Receivership expense                   5,000       5,000

                   Cap Ex                                10,250      10,250



                   Cash Flow after Cap Ex                19,132      24,674




                                           8 Of 18
      Case 1:20-mc-91425 Document 1-2 Filed 08/28/20 Page 48 of 57
           C1318  C1318
Case 3:20-cv-02395-K  Document 8 Filed 08/21/20 Page 48 of 57 PageID 452
        Dillon Pointe Dillon Point


                                                        September     October


                     Total Receipts                        140,000      140,000



                     Total Labor                            97,869       97,737

                       Food                                 11,000       11,000

                       Legal & Professional Fees             5,000        5,000

                       Management Fees                       6,866        6,668

                       Advertising & Promotions              7,000        7,000

                       Repair & Maintenance                  1,500        1,500

                       Service Contracts                     3,000        3,000

                       Computer Software/Hosting              100          100

                       Printing                               100          100

                       Postage                                125          125

                       Supplies                              4,000        4,000

                       Utilities                             5,750        5,750

                       Telephone                              750          750

                       Other Expenses                        4,500        4,500

                     Property Taxes                          3,200        3,200

                     Insurance                               3,500        3,500

                     Professional Fees                       1,000        1,000

                     COVID Non-Labor                         3,600        3,600

                     Receivership expense                    5,000        5,000

            750      Cap Ex                                  2,250        2,250



                      Cash Flow after Cap Ex               (26,110)     (25,780)




                                              9 Of 18
      Case 1:20-mc-91425 Document 1-2 Filed 08/28/20 Page 49 of 57
           C1324
Case 3:20-cv-02395-KC 1324
                      Document 8 Filed 08/21/20 Page 49 of 57 PageID 453
       Richmond Heights Richmond Heights
                                                         September     October


                       Total Receipts                       380,000      380,000



                       Total Labor                          210,000      210,000

                         Food                                19,000       19,000

                         Legal & Professional Fees            6,035        6,075

                         Management Fees                     20,000       20,000

                         Advertising & Promotions            15,000       15,000

                         Repair & Maintenance                 1,500        1,500

                         Service Contracts                    9,000        9,000

                         Computer Software/Hosting            1,000        1,000

                         Printing                              900          900

                         Postage                               200          200

                         Supplies                             6,000        6,000

                         Utilities                           30,000       30,000

                         Telephone                            2,000        2,000

                         Bad Debt                                 0            0

                         Other Expenses                       9,500        9,500

                       Property Taxes                        36,750       36,750

                       Insurance                              7,500        7,500

                       Professional Fees                      3,000        3,000

                       COVID Non-Labor                        6,000        6,000

                       Receivership expense                   5,000        5,000

            750        Cap Ex                                 8,813        8,813



                       Cash Flow after Cap Ex               (17,198)     (17,238)




                                              10 Of 18
      Case 1:20-mc-91425 Document 1-2 Filed 08/28/20 Page 50 of 57
CaseC1325
     3:20-cv-02395-K Document 8 Filed 08/21/20 Page 50 of 57 PageID 454
Park - Oak Grove                                      September     October


                   Total Revenue                          300,000      302,000



                   Total Labor                            135,645      135,919

                    Food                                   17,000       17,250

                    Legal & Professional Fees               5,000        5,000

                    Management Fees                        15,000       15,000

                    Advertising & Promotions                8,500        8,500

                    Repair & Maintenance                    5,000        5,000

                    Service Contracts                       1,954        3,254

                    Computer Software/Hosting                315          315

                    Printing                                  50              50

                    Postage                                  200          200

                    Supplies                                5,350        5,350

                    Utilities                               9,500        9,500

                    Telephone                                750          750

                    Other Expenses                          8,500        8,500

                   Property Taxes                           8,250        8,250

                   Insurance                                5,200        5,200

                   Professional Fees                        1,200        1,200

                   COVID Non-Labor                          4,000        4,000

                   Receivership expense                     5,000        5,000

                   Cap Ex                                   5,813        5,813



                   Cash Flow after Cap Ex                  57,773       57,950




                                           11 Of 18
      Case 1:20-mc-91425 Document 1-2 Filed 08/28/20 Page 51 of 57
        C1326
Case 3:20-cv-02395-K Document 8 Filed 08/21/20 Page 51 of 57 PageID 455
      Oshkosh                                      September     October


                Total Receipts                        278,000      275,000



                Total Labor                           191,000      195,000

                 Food                                  13,750       13,750

                 Legal & Professional Fees              5,130        5,130

                 Management Fees                       14,500       14,500

                 Advertising & Promotions               7,000        7,000

                 Repair & Maintenance                   5,000        5,000

                 Service Contracts                      4,600        4,600

                 Computer Software/Hosting              1,700        1,500

                 Printing                                 50           50

                 Postage                                 200          200

                 Supplies                               6,500        6,500

                 Utilities                             13,000       13,000

                 Telephone                              1,800        1,800

                 Other Expenses                         9,000        9,000

                Property Taxes                         23,250       23,250

                Insurance                               6,000        6,000

                Professional Fees                       1,500        1,500

                COVID Non-Labor                         3,000        3,000

                Receivership expense                    5,000        5,000

                Cap Ex                                  5,625        5,625



                Cash Flow after Cap Ex                (39,605)     (46,405)




                                        12 Of 18
      Case 1:20-mc-91425 Document 1-2 Filed 08/28/20 Page 52 of 57
       C1328
Case 3:20-cv-02395-K Document 8 Filed 08/21/20 Page 52 of 57 PageID 456
    Hidden Lake                                      September     October


                  Total Receipts                        165,000      165,000



                  Total Labor                           120,000      122,000

                   Food                                  12,000       12,000

                   Legal & Professional Fees              5,140        5,140

                   Management Fees                        8,500        8,500

                   Advertising & Promotions              12,000       12,000

                   Repair & Maintenance                   1,100        1,100

                   Service Contracts                      1,490        1,490

                   Computer Software/Hosting               500          500

                   Printing                                 50           50

                   Postage                                 100          100

                   Supplies                               3,500        3,500

                   Utilities                              8,375        8,375

                   Telephone                               650          650

                   Other Expenses                         5,500        5,500

                  Property Taxes                          4,875        4,875

                  Insurance                               4,200        4,200

                  Professional Fees                       1,000        1,000

                  COVID Non-Labor                         5,000        5,000

                  Receivership expense                    5,000        5,000

                  Cap Ex                                  3,063        3,063



                  Cash Flow after Cap Ex                (37,043)     (39,043)




                                          13 Of 18
      Case 1:20-mc-91425
             C1337 C1337
                          Document 1-2 Filed 08/28/20 Page 53 of 57
Case 3:20-cv-02395-K  Document 8 Filed 08/21/20 Page 53 of 57 PageID 457
          Bridle Brook Bridle Brook
                                                          September     October


                      Total Receipts                         230,000      230,000



                      Total Labor                            140,000      142,500

                        Food                                  15,000       15,000

                        Legal & Professional Fees              5,000        5,000

                        Management Fees                       12,000       12,000

                        Advertising & Promotions               4,470        3,470

                        Repair & Maintenance                   5,700        5,700

                        Service Contracts                      1,900        1,900

                        Computer Software/Hosting               100          100

                        Printing                                 50           50

                        Postage                                 250          150

                        Supplies                               5,500        5,500

                        Utilities                             14,500       14,955

                        Telephone                              1,250        1,250

                        Other Expenses                         9,160        8,960

                      Property Taxes                          23,500       23,500

                      Insurance                                4,250        4,250

                      Professional Fees                        1,100        1,100

                      COVID Non-Labor                          4,000        4,000

                      Receivership expense                     5,000        5,000

             750      Cap Ex                                   4,875        4,875



                      Cash Flow after Cap Ex                 (27,605)     (29,260)




                                               14 Of 18
      Case 1:20-mc-91425 Document 1-2 Filed 08/28/20 Page 54 of 57
          C1901
Case 3:20-cv-02395-K Document 8 Filed 08/21/20 Page 54 of 57 PageID 458
        Columbia                                      September     October


                   Total Receipts                        170,000      170,000



                   Total Labor                            61,500       61,500

                    Food                                  14,000       14,000

                    Legal & Professional Fees              5,000        5,000

                    Management Fees                        9,000        9,000

                    Advertising & Promotions               4,500        4,500

                    Repair & Maintenance                   2,700        2,700

                    Service Contracts                      2,700        2,700

                    Computer Software/Hosting               100          100

                    Printing                                200          200

                    Postage                                 200          200

                    Supplies                               2,300        2,300

                    Utilities                             22,000       22,000

                    Telephone                              1,300        1,300

                    Bad Debt                                   0            0

                    Other Expenses                         9,500        9,500

                   Property Taxes                         17,500       17,500

                   Insurance                               5,000        5,000

                   Professional Fees                       1,350        1,350

                   COVID Non-Labor                         4,000        4,000

                   Receivership expense                    5,000        5,000

                   Cap Ex                                  7,375        7,375



                   Cash Flow after Cap Ex                 (5,225)      (5,225)




                                           15 Of 18
      Case 1:20-mc-91425 Document 1-2 Filed 08/28/20 Page 55 of 57
           C1902
Case 3:20-cv-02395-K Document 8 Filed 08/21/20 Page 55 of 57 PageID 459
         Deer Park


                                                        September     October


                     Total Receipts                        107,000      107,000



                     Total Labor                            64,000       64,000

                      Food                                  10,000       10,000

                      Legal & Professional Fees              5,000        5,000

                      Management Fees                        6,002        5,888

                      Advertising & Promotions               7,000        7,000

                      Repair & Maintenance                    850         1,300

                      Service Contracts                      3,150        3,150

                      Computer Software/Hosting                  0            0

                      Printing                                 50           50

                      Postage                                 150          150

                      Supplies                               2,900        2,900

                      Utilities                             17,000       17,000

                      Telephone                              1,500        1,500

                      Bad Debt                                   0            0

                      Other Expenses                        11,000       11,000

                     Property Taxes                         21,064       21,064

                     Insurance                               5,000        5,000

                     Professional Fees                       1,350        1,350

                     COVID Non-Labor                         9,000        9,000

                     Receivership expense                    5,000        5,000

           750       Cap Ex                                  7,500        7,500



                     Cash Flow after Cap Ex                (70,516)     (70,852)




                                             16 Of 18
      Case 1:20-mc-91425 Document 1-2 Filed 08/28/20 Page 56 of 57
         C1903
Case 3:20-cv-02395-K Document 8 Filed 08/21/20 Page 56 of 57 PageID 460
      Edison Lakes                                     September     October


                     Total Receipts                       289,281      290,000



                     Total Labor                          173,000      173,000

                      Food                                 19,000       19,000

                      Legal & Professional Fees             5,108        5,108

                      Management Fees                      15,000       15,000

                      Advertising & Promotions             12,500       12,500

                      Repair & Maintenance                  3,000        3,000

                      Service Contracts                     7,000        7,000

                      Computer Software/Hosting              100          100

                      Printing                                50           50

                      Postage                                350          350

                      Supplies                              5,200        5,200

                      Utilities                            20,000       20,000

                      Telephone                              947          947

                      Other Expenses                       10,000       10,000

                     Property Taxes                         8,700        8,700

                     Insurance                              6,251        6,251

                     Professional Fees                      1,350        1,350

                     COVID Non-Labor                        4,000        4,000

                     Receivership expense                   5,000        5,000

                     Cap Ex                                 7,250        7,250



                     Cash Flow after Cap Ex               (14,525)     (13,806)




                                            17 Of 18
      Case 1:20-mc-91425 Document 1-2 Filed 08/28/20 Page 57 of 57
          C1904  C1904Document 8 Filed 08/21/20 Page 57 of 57 PageID 461
Case 3:20-cv-02395-K
         Pantego   Pantego                            September    October


                   Total Receipts                        273,000     271,667



                   Total Labor                            73,000      73,130

                    Food                                  16,966      17,201

                    Legal & Professional Fees              5,000       5,000

                    Management Fees                       13,747      13,583

                    Advertising & Promotions               7,500       7,500

                    Repair & Maintenance                   2,100       2,100

                    Service Contracts                      5,000       5,000

                    Computer Software/Hosting               100         100

                    Printing                                 50          50

                    Postage                                 150         150

                    Supplies                               3,000       3,000

                    Utilities                             20,000      20,000

                    Telephone                              1,200       1,200

                    Bad Debt                                  0           0

                    Other Expenses                         9,345       9,421

                   Property Taxes                         27,011      27,011

                   Insurance                               5,071       5,071

                   Professional Fees                       4,000       4,000

                   COVID Non-Labor                         5,000       5,000

                   Receivership expense                    5,000       5,000

          750      Cap Ex                                  7,375       7,375



                   Cash Flow after Cap Ex                 62,386      60,775




                                           18 Of 18
